Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections

1.      The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




2.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.     Claims 1, 4-7, 9, 11, 12, 15-18, 20, and 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. Application Publication No. 2016/0064622 Yuan et al.

Regarding claims 1, 4, 9, 11, 15, and 20:

Yuan discloses a coating composition containing a transparent binder, a reflective additive, and a phosphor at the abstract and paragraphs [0011], noting that the light transmissive binder is transparent binder, [0019], noting the reflective additives therein including the titanium dioxide of the instant claim 4.  The titanium dioxide is also claimed as one of only three reflective agents.  The titanium dioxide is one of only three disclosed and claimed reflective agents.  Titanium dioxide is therefore disclosed with sufficient specificity to anticipate its use.  Yuan, paragraph [0053] discloses a coating composition of UV curable clear overprint, silicate phosphor, and reflective material which anticipates the instant claim 9 and the composition of the instant claim 20.
Yuan’s coating compositions therefore anticipate the instant claims 1, 4, and 9.  The compositions in the instant claims 11, 15, and 20 are anticipated for the same reasons.

Regarding claims 5-7 and 16-18:

The instant claims 5 and 16 further define the coated mica but do not require coated mica to be chosen.  Yuan’s coating composition therefore anticipates the instant claims 5 and 16.
The instant claims 6, 7, 17, and 18 further define the metal flakes but do not require the metal flakes to be chosen.  Yuan’s coating composition therefore anticipates the instant claims 6, 7, 17, and 18.

Regarding claims 11, 12, and 15-18:

Yuan, paragraph [0045] describes the substrate materials.  The majority of them are polymers.  The polycarbonate substrate is 1 of only 6 specifically disclosed substrates.  Yuan’s claim 18 claims substrate materials.  75% of them are polymeric.  25% of them are polycarbonate. Yuan therefore describes and claims the polymer substrates and polycarbonate substrates of the instant claims 11, 12, and 15-18 with sufficient specificity to anticipate their use.

Regarding claims 22-24:

Yuan’s coated substrates above do not require the metal coating or film, second coating or other layer containing metal flakes or metal that are excluded by the instant claims 22-24.  Yuan’s coated substrates discussed above therefore anticipate the instant claims 22-24.

4.      Claims 1, 2, 4-7, 9-13, 15-18, and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Application Publication No. 2016/0064622 Yuan et al.

Regarding claims 1, 4, 9, 11, 15, and 20:

Yuan discloses a coating composition containing a transparent binder, a reflective additive, and a phosphor at the abstract and paragraphs [0011], noting that the light transmissive binder is transparent binder, [0019], noting the reflective additives therein including the titanium dioxide of the instant claim 4.  The titanium dioxide is also claimed as one of only three reflective agents.  The titanium dioxide is one of only three disclosed and claimed reflective agents.  Titanium dioxide is therefore disclosed with sufficient specificity to anticipate its use.  Yuan, paragraph [0053] discloses a coating composition of UV curable clear overprint, silicate phosphor, and reflective material which falls within the scope of the instant claim 9 and the composition of the instant claim 20.
These inventions of Yuan fall within the scope of those of the instant claims 1,4, and 9 as well as the coatings of the inventions of the instant claims 11, 15, and 20.

Yuan does not exemplify or specify the use of the binders of the instant claim 2 with sufficient specificity to anticipate the instant claim 2.
It would have been obvious to one of ordinary skill in the art prior to the instantly claimed inventions to make the inventions of Yuan with the silicone binder of Yuan, paragraph [0017] because it is described by Yuan for use as their binder and would have been expected to give the wide variety of silicone coating properties to the coating composition of Yuan discussed above.

The disclosure of Yuan therefore makes the inventions of the instant claims 1, 2, and 4 and the coatings used in the inventions of the instant claims 11, 13, and 15 obvious.

Regarding claims 5-7 and 16-18:

The instant claims 5 and 16 further define the coated mica but do not require coated mica to be chosen.  Yuan’s coating composition therefore falls within the scope of the instant claims 5 and 16.
The instant claims 6, 7, 17, and 18 further define the metal flakes but do not require the metal flakes to be chosen.  Yuan’s coating composition therefore falls within the scope of the instant claims 6, 7, 17, and 18.

Regarding claims 9 and 20:

Yuan does not exemplify or disclose the phosphors of the instant claims 9 and 20 with sufficient specificity to anticipate their use in the inventions of Yuan.
It would have been obvious to one of ordinary skill in the art prior to the instantly claimed inventions to make the inventions of Yuan with the silicate and aluminate phosphors of the instant claims 9 and 20 because they are disclosed by Yuan at paragraphs [0048] and [0053] for use as the phosphors in their inventions and they would have been expected to provide their known phosphor properties and their properties which are readily determined by the ordinary skilled artisan from basic observations of the phosphors to the compositions of Yuan.

Regarding claims 10 and 21:

Yuan does not exemplify or disclose the amounts of the instant claims 10 and 21 with sufficient specificity to anticipate their use in the inventions of Yuan.
Yuan, paragraph [0011] discloses using a phosphor to binder weight ratio of 40-75 wt.%.  Therefore, the composition containing 1 part binder contains 0.40-0.75 part phosphor.  Yuan, paragraph [0019] discloses using a reflective additive to phosphor ratio of 0.01-10 wt.%.  The composition containing 1 part binder and 0.40-0.75 part phosphor may therefore contain 0.000040 to 0.075 parts of reflective additive.  This composition using maximum ingredient amounts contains (0.75 parts reflective additive/(1 +.75 + .075)) * 1005 or 4.11 wt.% reflective additive and (.75 parts phosphor/(1 + .75 +.075)) * 100% or 41 wt.% of phosphor.   It is taken that the instantly claimed amounts are based only on the binder, reflective additives, and phosphor since those are the only ingredients recited in the instant claims.
It would have been obvious to one of ordinary skill in the art prior to the instantly claimed inventions to make the inventions of Yuan with the amounts of phosphor of the instant claims 10 and 21 because Yuan, paragraphs [0011] and [0019] encompasses using phosphor in amounts up to 41 wt%, as discussed above, and the upper amounts of phosphor of Yuan would have been expected to increase the photoluminescence from the phosphors as discussed at Yuan, paragraph [0019].  


Regarding claims 11-13 and 15-20:

Yuan, paragraph [0045] describes the substrate materials.  The majority of the substrate materials are polymers.  The polycarbonate substrate is 1 of only 6 specifically disclosed substrates.  Yuan’s claim 18 claims substrate materials.  75% of the substrate materials are polymeric.  25% of them are polycarbonate. The substrates of Yuan therefore fall within the scope of the polymer substrates and polycarbonate substrates of the instant claims 11-13 and 15-19.

Regarding claims 22-24:

Yuan’s coated substrates above do not require the metal coating or film, second coating or other layer containing metal flakes or metal that are excluded by the instant claims 22-24.  Yuan’s coated substrates discussed above therefore anticipate the instant claims 22-24.

5.      Claims 1, 2, 4-7, 9-13, 15-18, and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Application Publication No. 2016/0064622 Yuan et al., as applied to claims 1, 2, 4-7, 9-13, 15-18, and 20-24 in paragraphs 3 and 4 above, in view of WO 2016/028568 Wade et al.

The discussions of Yuan of paragraphs 3 and 4 above are repeated here in their entireties.

Regarding claims 2, 3, 13, and 14:

Yuan discloses using polymer resin binders but does not disclose the polyurethanes of the instant claims 2, 3, 13, and 14.  See Yuan, paragraph [0017].
It would have been obvious to one of ordinary skill in the art prior to the instantly claimed inventions to make the inventions of Yuan with the polyurethanes of the instant claims 2, 3, 13, and 14 because Yuan discloses making their coatings with polymer resins, which encompasses the instantly claimed polyurethanes, Wade discloses two part polyisocyanate/polymer with isocyanate reactive groups based coatings to have the properties of Wade, paragraph [0005] and that they are useful for coating plastic substrates, and the coated substrates of Yuan coated with the coatings of Yuan having the two part polyurethane binders of Wade would have been expected to have the excellent coating properties discussed throughout Wade coupled with the appearance provided by the coating particulars of Yuan.


6.     Claims 1, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/204636 Osmanski.

Regarding claims 1, 8, and 10:

Osmanski discloses and exemplifies coating compositions comprising transparent binder, reflective additives, and phosphor at the abstract, page 5, lines 2-10 and 28-32, page 6, lines 1-3, page 9, lines 3-20, and page 10, the table at the top of the page.  The Policen 3660 T is transparent binder, noting page 9, lines 5, particularly “transparent binder”, and 13.  The Phosphor is exemplified in amounts of 27.9 weight percent.  The glass reflective beads are used in amounts of 19.9 weight percent.  The amounts are taken as being based on weight since that is the usual basis of coating ingredient amounts.  These exemplified compositions of Osmanski fall within the scope of the instant claims 1, 8, and 10.

7.      Claims 11, 19, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/204636 Osmanski.

Regarding claims 11, 19, and 21-24:

Osmanski discloses and exemplifies coating compositions comprising transparent binder, reflective additives, and phosphor at the abstract, page 5, lines 2-10 and 28-32, page 6, lines 1-3, page 9, lines 3-20, and page 10, the table at the top of the page.  The Policen 3660 T is transparent binder, noting page 9, lines 5, particularly “transparent binder”, and 13.  The Phosphor is exemplified in amounts of 27.9 weight percent.  The glass reflective beads are used in amounts of 19.9 weight percent.  The amounts are taken as being based on weight since that is the usual basis of coating ingredient amounts.  These exemplified compositions of Osmanski fall within the scope of the instant claims 11, 19, and 21-24.
Osmanski discloses coating their compositions onto plastic substrates which require no other treatments or coatings at the last line of page 1, and page 4, line 21.
Osmanski does not exemplify coating substrates with their compositions.
It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to coat the above discussed compositions of Osmanski onto plastic substrates according to the instant claims 11, 19, and 21-24 because Osmanski discloses coating their compositions onto such plastic substrates, as discussed above, and this would have been expected to give coated articles having the properties of the plastic and appearance of the coatings of Osmanski.

8.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK DENNIS NILAND whose telephone number is (571)272-1121. The examiner can normally be reached on Monday to Friday from 10 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at telephone number 571-272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/PATRICK D NILAND/Primary Examiner, Art Unit 1762